Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 1 of 9




                   EXHIBIT 16
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 2 of 9


                                                                          Page 1
                           IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 9:18-cv-80176-BB/BR

                IRA KLEIMAN, as the Personal
                Representative of the Estate of David
                Kleiman, and W&K Info Defense
                Research, LLC,

                                  Plaintiffs,
                vs.
                CRAIG WRIGHT,

                              Defendant.
                ______________________________________/

                                          (Remote)

                                  Monday, April 20, 2020

                                   3:52 p.m. - 5:09 p.m.


                                VIDEOCONFERENCE DEPOSITION

                             OF DUGALD STEWART MACINTYRE, M.D.


                           Taken before Darline M. West,

                Registered Professional Reporter, Notary Public

                in and for the State of Florida At Large,

                pursuant to Notice of Taking Deposition filed

                by the Plaintiffs in the above cause.

                                              -   -   -
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 3 of 9


                                                                         Page 27
           1                Now, I might have missed some given at the
           2    time of surgery after that time.
           3          Q.    Okay.
           4          A.    But I didn't find any other prescriptions
           5    following that.
           6          Q.    Fair to say that you cannot quantify how
           7    often Mr. Kleiman took Percocet or fentanyl, correct?
           8          A.    I did not add it up, no.
           9          Q.    Well, do you -- can you estimate for me?
          10          A.    Well, I'd have to go back and go through
          11    and -- all I know is there were prescriptions for
          12    Percocet and fentanyl multiple times up until that
          13    April 19th date that I did note.
          14          Q.    Okay.    Dr. MacIntyre, just to sort of put
          15    this into context, Mr. Kleiman goes into the hospital
          16    in September of 2010, right?
          17          A.    That is correct.
          18          Q.    There is a seven-month period between that
          19    and April of 2011; is that fair?
          20          A.    Yes.    Uh-huh.
          21          Q.    During that period -- during that
          22    seven-month period, Mr. Kleiman was prescribed by the
          23    healthcare professionals at the V. A. Percocet and
          24    fentanyl?
          25          A.    Yes, he was.
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 4 of 9


                                                                         Page 28
           1          Q.    As far as you know, after 2011, he was not
           2    prescribed those medications?
           3          A.    That is correct.      Other than that
           4    possibility that he might have gotten it relating to
           5    his anesthesias.
           6          Q.    But you don't know one way or the other?
           7          A.    Yes.
           8          Q.    You told me -- let me see if I can pull it
           9    up.
          10                So, let me ask you this:        You note in your
          11    report that these medications could -- and I'm
          12    quoting you in the report in paragraph 7 -- "These
          13    medications could affect mental status and ability to
          14    do complex work."
          15                Do you see that?
          16          A.    That is correct.
          17          Q.    Okay.    You are not offering and opinion,
          18    within a reasonable degree of medical certainty, that
          19    any of these medications did, in fact, cause -- did,
          20    in fact, affect the mental status of Dave Kleiman,
          21    correct?
          22                MS. MARKOE:     Objection.
          23                THE WITNESS:     That is correct, and
          24          it's -- one can expect that type of effect
          25          with these medications.       However, I did not
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 5 of 9


                                                                         Page 29
           1          see any actual psychological testing to
           2          measure that and quantify that.
           3    BY MR. BRENNER:
           4          Q.    You were also offering -- you're not
           5    offering an opinion, to a reasonable degree of
           6    medical certainty, any of the medications in
           7    paragraph 7 of your report did affect Dave Kleiman's
           8    ability to do complex work?
           9                MS. MARKOE:     Objection.
          10                THE WITNESS:     I think it would be -- I
          11          would have to use the well-known phrase more
          12          likely than not they did have an effect of
          13          dulling his ability to do complex work
          14          during the time they were being given.
          15    BY MR. BRENNER:
          16          Q.    You don't know how often that was, correct?
          17          A.    As far as the opiates are concerned, after
          18    April 9th -- April 2011, there were no prescriptions
          19    for them.
          20          Q.    There was no --
          21          A.    Now --
          22          Q.    I'm sorry.
          23          A.    -- the Valium was continued, and there were
          24    prescriptions throughout the hospitalization.
          25          Q.    You told me at your prior deposition
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 6 of 9


                                                                         Page 31
           1    part that I have up.
           2          Q.    Let's do that.      Let's just be literally on
           3    the same page, page 32.
           4          A.    I got it, 32.
           5          Q.    Okay.    I asked if you're offering any
           6    opinions regarding Mr. Kleiman's mental state.
           7                Do you see that, line 7?
           8          A.    Got it.    Yes.    Uh-huh.
           9          Q.    You tell me that although you point out the
          10    medications could do that, you were not stating that
          11    as an opinion, correct?
          12          A.    That is correct.      And you got me on that.
          13    Gotcha.
          14                However, as I pointed out before, that my
          15    opinions have been amplified.         Just looking at the
          16    fact he was on these medications for that period of
          17    time -- and, again, using the more likely than not
          18    phrase, that more likely than not, there was an
          19    affect on his mental status.
          20          Q.    Okay.    Was there any notation in the
          21    medical records from any of the doctors that treated
          22    him over a two-and-a-half-year period that he had a
          23    decreased mental state?
          24                MS. MARKOE:     Objection.
          25                THE WITNESS:      I don't remember -- okay.
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 7 of 9


                                                                         Page 32
           1          I don't remember seeing anything like that.
           2    BY MR. BRENNER:
           3          Q.    Well, surely you would have looked for it,
           4    because you were asked to offer an opinion whether
           5    the medications had, in fact, decreased his mental
           6    state.
           7                So you certainly looked for it, didn't you,
           8    Doctor?
           9                MS. MARKOE:     Objection.
          10                THE WITNESS:     As I was going through, I
          11          would have recorded if I saw something.
          12    BY MR. BRENNER:
          13          Q.    Right.
          14          A.    Doesn't mean I didn't miss something, but I
          15    didn't find anything.
          16          Q.    Right.    You looked for it, and you didn't
          17    find it?
          18          A.    That's correct.
          19          Q.    All right.     So, now, the medical records
          20    and your report do talk about whether Dave Kleiman
          21    was, in fact, working while he was in the hospital,
          22    correct?
          23          A.    That is correct.
          24          Q.    And that's noted in paragraph 6 of your
          25    report, correct?
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 8 of 9


                                                                         Page 52
           1          Q.    First of all, are you now going beyond the
           2    word "could" and say it did affect his ability to do
           3    tasks and complex computations?
           4                MS. MARKOE:     Objection.
           5                THE WITNESS:     I will say just the
           6          could.    All those factors would be expected
           7          to alter his ability to do those things,
           8          similar to the other paragraphs.
           9    BY MR. BRENNER:
          10          Q.    And in what way would it affect his ability
          11    to do complex tasks?
          12          A.    The fact that he was on medications that
          13    can dull mental acuity, that he was receiving
          14    antibiotics that might make him not feel so well.
          15    That's also in that paragraph.         That he had multiple
          16    surgical procedures, that he was having to undergo
          17    multiple treatments and therapies all contributed.
          18          Q.    Right.    My question must have been a bad
          19    one, because I didn't get the information I'm trying
          20    to get.    I'm not asking you what was the cause.           I'm
          21    asking how it manifested.
          22                What was the affect on his ability to do
          23    complex tasks?
          24          A.    Well, as I said before, I did not measure
          25    or quantify that.      I can't quantify the affect.
Case 9:18-cv-80176-BB Document 509-16 Entered on FLSD Docket 05/18/2020 Page 9 of 9


                                                                         Page 53
           1          Q.    Same question:      What was his affect on his
           2    ability to do computations?
           3          A.    I can't say exactly how much it was.           All I
           4    can say is one would have expected an alteration in
           5    his ability to do those things.
           6          Q.    And you have no opinion on Mr. Kleiman's
           7    ability to do complex tasks or computations prior to
           8    2010, correct?
           9          A.    I have no information on that.
          10          Q.    You have no opinion on his mental ability
          11    prior to 2010, correct?
          12          A.    That's correct, no information.
          13          Q.    Right.    You have no opinion on his ability
          14    to work before 2010, correct?
          15          A.    Again, no information.
          16          Q.    You have no ability -- you have no opinion
          17    on his ability to write computer code before 2010?
          18                MS. MARKOE:     Objection.     Beyond the
          19          scope.
          20    BY MR. BRENNER:
          21          Q.    You can answer.
          22          A.    Well, I have no idea what it takes to write
          23    computer code.     I don't do that myself.        That's
          24    outside of the field of my expertise.
          25          Q.    You don't know anything about his abilities
